Citation Nr: 0900107	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  96-51 057	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the RO in Montgomery, 
Alabama that, in pertinent part, denied the veteran's claim 
for TDIU.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Fargo, North 
Dakota.

The Board remanded the issue on appeal for additional 
development in March 1998, June 2001, and March 2004.  The 
Board denied the appeal in January 2006.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for TDIU in January 
2006.

2.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3.  The veteran died in November 2007, while his appeal to 
the Court was pending.

4.  In June 2008, the Court dismissed the veteran's appeal to 
the Court and vacated the Board's January 2006 decision; in 
September 2008, the Court issued its mandate.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a veteran appeals to the Court an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal before the Court.  
See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If 
the Court vacates the Board's decision in that situation, its 
action has the legal effect of nullifying the underlying 
adjudication by the agency of original jurisdiction (AOJ).  
See, e.g., 38 C.F.R. § 20.1104 (2008); Yoma v. Brown, 8 Vet. 
App. 298 (1995).  In such a situation, because there is no 
longer a viable underlying decision by the AOJ, the Board is 
without jurisdiction to take further action on the merits of 
the veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).

In the present case, the record shows that the Board denied 
the veteran's claim for TDIU in January 2006.  The veteran 
appealed the Board's decision to the Court.  Unfortunately, 
however, he died in November 2007, while his appeal to the 
Court was pending.  In June 2008, the Court dismissed the 
veteran's appeal to the Court and vacated the Board's January 
2006 decision, per Landicho.  The Court issued its mandate in 
September 2008.

Under applicable law, outlined above, and in light of the 
Court's decision in this case, it is the Board's conclusion 
that it does not have jurisdiction to take further action on 
the merits of the veteran's appeal.  Inasmuch as the Board's 
January 2006 decision has been vacated, and the underlying 
decision by the RO nullified, there is no legal basis upon 
which the Board may proceed further.  The appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


